Argued: November 10, 2015


                            IN THE COURT OF APPEALS OF MARYLAND

                                        Misc. No. 1

                                   September Term, 2015

                            _________________________________________



                            IN THE MATTER OF THE APPLICATION

                            OF PHILIP DAVIS FOR ADMISSION TO

                            THE BAR OF MARYLAND


                            _________________________________________


                                        Barbera, C.J.
                                        Battaglia
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts
                                        Harrell, Jr., Glenn T., (Retired,
                                        Specially Assigned),


                                                       JJ.

                            _________________________________________

                                           ORDER
                            _________________________________________


                                   Filed: November 10, 2015
IN THE MATTER OF THE APPLICATION                    *      In the

OF PHILIP DAVIS                                     *      Court of Appeals

FOR ADMISSION TO THE                                *      of Maryland

BAR OF MARYLAND                                     *      Misc. No. 1, September Term, 2015


                                                 ORDER


               The Court having considered the recommendations of the Character Committee for

the Fourth Appellate Circuit of Maryland and the State Board of Law Examiners, and the oral

argument of the applicant’s counsel presented at a hearing held before this Court on November 10,

2015, it is this 10th day of November, 2015,

               ORDERED, by the Court of Appeals of Maryland, with a majority concurring, that

the favorable recommendations of the Character Committee for the Fourth Appellate Circuit, and

of the State Board of Law Examiners be, and are hereby accepted, and it is further

               ORDERED, that the applicant, upon taking the oath prescribed by the statute, be

admitted to the practice of law in this State.



                                                             /s/ Mary Ellen Barbera
                                                                   Chief Judge